Order issued September 11, 2014




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-13-01356-CR
                      ________________________________________

                     ELIZABETH NICOLE HENDERSON, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                       Before Justices O’Neill, Lang-Miers, and Brown

       Based on the Court’s opinion of this date, we GRANT the May 14, 2014 motion of Niles

Illich for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of the Court

to remove Niles Illich as counsel of record for appellant. We DIRECT the Clerk of the Court to

send a copy of this order and all future correspondence to Elizabeth Nicole Henderson, TDCJ

No. 1883674, Crain Unit, 1401 State School Road, Gatesville, Texas, 76599-2999.



                                                    /Ada Brown/
                                                    ADA BROWN
                                                    JUSTICE